Citation Nr: 1537680	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-28 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for residuals of traumatic brain injury (TBI).

2. Entitlement to service connection for headaches (headache disorder), to include as a residual of a TBI.

3. Entitlement to service connection for residuals of a left ankle injury (left ankle disorder).

4. Entitlement to service connection for residuals of a left wrist injury (left wrist disorder).

5. Entitlement to an initial, compensable disability rating for a service-connected right little finger tendon injury.

6. Entitlement to total disability for compensation purposes based upon individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Robert Lemley, Veterans Disability Advocates


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2009 and September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Atlanta, Georgia, respectively.

The appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should account for the electronic record.

The issues of entitlement to service connection for a visual disability due to a TBI; service connection for depression due to service-connected disability; and entitlement to nonservice-connected pension have been raised by the record, but have not been adjudicated by the AOJ.  See Supplemental Claim for Compensation, received in September 2011 (appears to have been recorded in error as received on November 17, 2009 in VBMS); and Application for Pension, received in February 2015.  The Board does not have jurisdiction over these claims, and refers them to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection claims

Unfortunately, a remand is required in this case.  At the outset, the Board notes that the Veteran's VA treatment records appear to be incomplete.  The VA treatment records associated with the claims folder are dated from July 2009 to August 2012.  However, there is reference within these records to findings made in 1996 and 1998.  In addition, in a claim for pension received in February 2015 the Veteran indicated that he was still receiving treatment at the Tallahassee, Florida, VA treatment facility.  Accordingly, his complete VA treatment records must be obtained on remand.

Further, the Veteran has referenced being hospitalized for one month at a private hospital in Thomasville, Georgia, in 1998.  Records associated with this hospitalization should be obtained.

The Board also finds that additional VA examinations and opinions are required as described in more detail below.

Finally, as the case must be remanded for the foregoing reasons an additional request should be made for the Veteran's service treatment records to ensure that they are complete.

Increased rating claim and TDIU

The Veteran submitted a timely notice of disagreement (NOD) with regard to the initial evaluation of his service-connected right finger disability and the denial of TDIU.  In September 2012, the RO granted service connection for a right finger disability and denied entitlement to TDIU.  In October 2012, the Veteran submitted a VA Form 9 in which he expressed disagreement with the RO's denial of a compensable disability rating for his service-connected right finger disability and of entitlement to TDIU.  See VA Form 9, dated September 28, 2012.  The Veteran's statements in the VA Form 9 constitute valid NOD with the RO's September 2012 rating decision.  See 38 C.F.R. §§ 20.201 (2014) (providing, in pertinent part, that an NOD is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative action by the AOJ and a desire for appellate review).  Moreover, the Veteran's NOD was timely in that it was received by VA within two weeks of the issuance of the September 2012 rating decision.  See 38 C.F.R. § 20.302(a) (discussing time limits for filing NODs); see also 38 C.F.R. § 20.200 (2014) (providing that an appeal consists of a timely filed NOD in writing and, after a Statement of the Case (SOC) has been issued, a timely substantive appeal).

The Veteran's claims of entitlement to a compensable disability rating for a right finger disability and to TDIU are REMANDED so that the RO may provide the Veteran with a SOC before they can be addressed by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  The claims should be returned to the Board after the issuance of an SOC only after the Veteran perfects his appeal by filing a timely substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202; Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

The case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include all clinical records, x-ray reports, EMG reports, and a copy of any separation examination.

2.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records (to include from the Tallahassee and Gainesville facilities and to include any archived records), dated from September 1991 to July 2009; and dated from August 2012 forward.

3.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the private hospital in Thomasville, Georgia, where he was hospitalized in 1998.

4.  Thereafter, schedule the Veteran for a VA TBI examination.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

The examiner must provide an opinion as to whether the Veteran has any current residuals (to include any scars) of his head abrasion/injury sustained during service in October 1987.

The examiner must provide a complete rationale for his or her opinion.

5.  Schedule the Veteran for a VA neurological examination.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

a. The examiner must identify all current headache disorders found to be present.  

b.  The examiner must opine as to whether any current headache disorder had its clinical onset during active service or is related to any incident of service, to include the Veteran's in-service head abrasion/injury in October 1987 and/or his complaints of headaches in September 1987.

The examiner must provide a complete rationale for his or her opinion.

6.  Schedule the Veteran for a VA joints examination of his left wrist and left ankle.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

a. The examiner must identify all current left wrist and left ankle disorders found to be present.  All appropriate testing, to include x-rays if indicated, must be accomplished to determine whether a current disability exists.

b.  The examiner must opine as to whether any current left wrist and/or left ankle disorder had its clinical onset during active service or is related to any incident of service, to include the Veteran's in-service left wrist and left ankle injuries in October 1987.  In providing the opinion concerning the left wrist in particular, the examiner must acknowledge the notation of a chip/avulsion fracture of the dorsum of the left wrist (which was casted) during service on October 28, 1987; as well as the treatment for burning pain that radiated into the left wrist on August 17, 1990.

The examiner must provide a complete rationale for his or her opinion.

7.  Provide the Veteran with a Statement of the Case (SOC) that addresses the issues of entitlement to a compensable disability rating for a service-connected right little finger disability and entitlement to TDIU.  Remind the Veteran that he needs to file a substantive appeal (VA Form 9) to perfect the appeal of his claims to the Board and advise him of how long he has to perfect the appeal.  Return the claims to the Board for further consideration, only if the Veteran perfects his appeal.

8.  Finally, readjudicate the claims for service connection for residuals of a TBI, headaches, and left ankle and left wrist disorders on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran may submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



